Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
PATH TO ALLOWANCE
Examiner respectfully suggests Applicant telephone Examiner Adams (571-270-3688) prior to filing a response to the instant office action in order to discuss claim amendments to place this application in a Condition for Allowance.  Possible considerations would be to include some or all of the allowable subject matter directed towards a total weight of connections with regards to a shortest path as this relates to retrieving a type for each connection in the shortest path between the first and second nodes as well as adjusting a weight of each connection based on the respective retrieved type and calculating the total weight of adjusted connections.  Furthermore, adding a limitation directed towards calculating path scores for a portion of a media asset based on a path is disclosed in MARUYAMA et al. (Pub. No:  US 2017-0263026) and would not further allowance if proposed in a potential amendment.  


Examiner Note:  The limitation ‘circuit configured to’ does not invoke 35 U.S.C.  112(f) as ‘circuit’ is not deemed a generic placeholder.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 31-33, 41-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over ESSENMACHER et al. (Pub. No:  US 2008-0201146) in view of WANG (Pub. No: US 2014-0280265).

As per Claim 31 ESSENMACHER discloses A method for recording portions of a media asset relevant to recording criteria, the method comprising (Figs. 1-3 pre-recorded sound file and MP3 file media assets relevant to recording relevant sounds with specific text criteria associated with the input text recording criteria parsed words from an input stream [Abstract] [0008] [0028-0029] [0030-0034]): 
receiving input indicating the recording criteria (Figs. 1-3 input text recording criteria 310 [Abstract] [0008] [0028-0029]) for identifying one or more portions of the media asset to be recorded (Figs. 1-3 pre-recorded sound file and MP3 file media assets relevant to recording associated with the input text recording criteria [Abstract] [0008] [0028-0029] [0030-0034]); 
identifying a keyword based on the recording criteria (Figs. 1-3 input text recording criteria 310 – parsed word keyword term [Abstract] [0008] [0028-0029] [0032-0033]); 
determining a relatedness between the keyword and a term associated with a portion of the media asset (Figs. 1-3 determine relatedness associated for recording sound for the associated parsed word and particular term from input text [0008] [0028-0029] [0033-0034] [0036]);  
recording the portion of the media asset (Figs. 1-3 record the sounds matched to the pre-recorded asset based on the criteria [0028-0029] [0033-0034] client node [0030-0031] [0034])
ESSENMACHER does not disclose but WANG discloses and in response to determining that the determined relatedness exceeds a relatedness threshold (Figs. 1-2, 4-5 related matching features above a threshold – in response identified as a relevant reference as a matched recording [0074])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include and in response to determining that the determined relatedness exceeds a relatedness threshold as taught by WANG into the system of ESSENMACHER because of the benefit taught by WANG to disclose a client server media asset processing 

As per Claim 32 ESSENMACHER discloses The method of claim 31, further comprising: 
retrieving data associated with the portion of the media asset (Figs. 1-3 [Abstract] [0008] audio sound bites of MP3 file components from associated pre-recorded sound files [0028-0031] [0033-0034]); and extracting the term associated with the portion of the media asset from the retrieved data (Figs. 1-3 [Abstract] [0008] parse the word term from the MP3 [0028-0031] [0033-0034]). 


As per Claim 33 ESSENMACHER discloses The method of claim 32, wherein the retrieved data corresponds to audio associated with the portion of the media asset (Figs. 1-3 audio sound bites of MP3 file components from pre-recorded sound files - relevant to recording relevant sounds with specific text criteria associated with the input text recording criteria parsed words from an input stream [Abstract] [0008] [0028-0031] [0033-0034]). 


As per Claim 41 ESSENMACHER discloses A system for recording portions of a media asset relevant to recording criteria, the system comprising (Figs. : input circuitry configured to (Figs. 2-3 at least in a PC [0019]): 
receive input indicating the recording criteria for identifying one or more portions of the media asset to be recorded (See said analysis for Claim 31); and control circuitry configured to (Figs. 2-3 at least in a PC [0019]): identify a keyword based on the recording criteria (See said analysis for Claim 31); determine a relatedness between the keyword and a term associated with a portion of the media asset (See said analysis for Claim 31); record the portion of the media asset (See said analysis for Claim 31)
ESSENMACHER does not disclose but WANG discloses and in response to determining that the determined relatedness exceeds a relatedness threshold (See said analysis for Claim 31). 


As per Claim 42 ESSENMACHER discloses The system of claim 41, wherein the control circuitry is further configured to (See said analysis for Claim 41): 
retrieve data associated with the portion of the media asset (See said analysis for Claim 32); and extract the term associated with the portion of the media asset from the retrieved data (See said analysis for Claim 32). 


As per Claim 43 ESSENMACHER discloses The system of claim 42, wherein the retrieved data corresponds to audio associated with the portion of the media asset (See said analysis for Claim 33). 


Claims 34-35, 40, 44-45, 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over ESSENMACHER et al. (Pub. No:  US 2008-0201146) in view of WANG (Pub. No: US 2014-0280265), as applied in Claims 31-33, 41-43, and further in view of WEI et al. (Pub. No: US 2019-0147091).

As per Claim 34 ESSENMACHER discloses The method of claim 31, wherein the determining the relatedness between the keyword and the term associated with the portion of the media asset comprises (Figs. 1-3 determine relatedness associated for recording sound for the associated parsed term word  [0033-0034] [0036]): 
accessing a data structure to identify a first node associated with the keyword, wherein the data structure comprises the first node (Figs. 1-3 data structure pre-recorded sound files on the client node 110 associated for recording sound and for the parsed word keyword term [0028-0029] [0033-0034] client node [0030-0031] [0034]); node that is associated with the term associated with the portion of the media asset (Figs. 1-3 data structure pre-recorded sound files on the client node 110 associated for recording sound and for the associated parsed word and input text [0028-0029] [0033-0034] client node [0030-0031] [0034]);
ESSENMACHER does not disclose but WANG discloses and calculating the relatedness between the keyword and the term associated with the portion of the media asset (Figs. 1-2, 4-5 calculate determine related matching features with a resultant concern in regards to a threshold –as a relevant 
ESSENMACHER and WANG do not disclose but WEI discloses and a plurality of nodes connected to the first node via a plurality of paths (Figs. 1-15 [Abstract] plurality of paths [0031-0032, 0036] for a plurality of nodes 402A-H [0063-0066] [0108]);
ESSENMACHER and WANG do not disclose but WEI discloses identifying a second node in the data structure (Figs. 1-15 [Abstract] nodes 402A-H and graph data structure 400 [0047] [0054] [0063-0066] [0108])
ESSENMACHER and WANG do not disclose but WEI discloses based on a path size in the data structure between the first node and the second node (Figs. 1-15 [Abstract] in particular Figs. 3-5 and graph data structure 400 [0063-0066] shortest path nodes 402A-H [0032] [0067] metadata and graph data structure [0030-0032] [0108])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include and a plurality of nodes connected to the first node via a plurality of paths; identifying a second node in the data structure; based on a path size in the data structure between the first node and the second node as taught by WEI into the system of ESSENMACHER and WANG because of the benefit taught by WEI to disclose dynamic media asset processing utilizing keywords and data path analysis for improvements in data processing whereby ESSENMACHER and 


As per Claim 35 ESSENMACHER discloses The method of claim 34, further comprising 
ESSENMACHER and WANG do not disclose but WEI discloses calculating the path size between the first node and the second node, wherein calculating the path size comprises (Figs. 1-15 [Abstract] calculate measure determine distance path size between the nodes 402A-H [0063-0066] [0108]): (The motivation that applied in Claim 34 applies equally to Claim 35)
 ESSENMACHER and WANG do not disclose but WEI discloses identifying a shortest path between the first node and the second node in the data structure (Figs. 1-15 [Abstract] in particular Figs. 3-5 and graph data structure 400 [0063-0066] shortest path nodes 402A-H [0032] [0067] metadata and graph data structure [0030-0032] [0108]); and performing at least one of (at least one of): (The motivation that applied in Claim 34 applies equally to Claim 35)
calculating a number of connections in the shortest path (at least one of); 
ESSENMACHER and WANG do not disclose but WEI discloses calculating a total weight of connections in the shortest path (Figs. 1-15 [Abstract] [0063-0066] shortest path nodes 402A-H [0030-0032] weighted ; (The motivation that applied in Claim 34 applies equally to Claim 35); 
and calculating an average weight of connections in the shortest path (at least one of). 

As per Claim 40 ESSENMACHER discloses The method of claim 31, wherein receiving the input indicating recording criteria comprises 

ESSENMACHER and WANG do not disclose but WEI discloses receiving the keyword from a user (either or) or extracting a term from preference data of the user (in at least Figs. 12-13 operations 1208-1210 terms for searching are results of group prior search preference data from users and read / extracted for display listing for future use via use or dynamic use at least by ranking [0082-0087] [0089-0090]) (The motivation that applied in Claim 34 applied equally to Claim 40). 


As per Claim 44 ESSENMACHER discloses The system of claim 41, wherein, when determining the relatedness between the keyword and the term associated with the portion of the media asset (See said analysis for Claim 34), the control circuitry is further configured to (See said analysis for Claim 41): 
access a data structure to identify a first node associated with the keyword, wherein the data structure comprises the first node (See said node that is associated with the term associated with the portion of the media asset (See said analysis for Claim 34);
ESSENMACHER does not disclose but WANG discloses and calculate the relatedness between the keyword and the term associated with the portion of the media asset (See said analysis for Claim 34)
ESSENMACHER and WANG do not disclose but WEI discloses and a plurality of nodes connected to the first node via a plurality of paths (See said analysis for Claim 34); identify a second node in the data structure (See said analysis for Claim 34) based on a path size in the data structure between the first node and the second node (See said analysis for Claim 34). 


As per Claim 45 ESSENMACHER discloses The system of claim 44, wherein the control circuitry is further configured to (See said analysis for Claim 41): control circuitry is further configured to (See said analysis for Claim 41);
ESSENMACHER and WANG do not disclose but WEI discloses calculate the path size between the first node and the second node, and wherein, when calculating the path size (See said analysis for Claim 35), identify a shortest path between the first node and the second node in the data structure (See said analysis for Claim 35); and perform at least one of (See said analysis for Claim 35): 
calculating a number of connections in the shortest path (See said analysis for Claim 35); 
 calculating a total weight of connections in the shortest path (See said analysis for Claim 35); 
and calculating an average weight of connections in the shortest path (See said analysis for Claim 35). 


As per Claim 50 ESSENMACHER discloses The system of claim 41, wherein, when receiving the input indicating recording criteria (See said analysis for Claim 40), the control circuitry is further configured to (See said analysis for Claim 41) 
ESSENMACHER and WANG do not disclose but WEI discloses receive the keyword from a user or extract a term from preference data of the user (See said analysis for Claim 40). 


Allowable Subject Matter
Claims 36-39, 46-49 is/are objected to as being dependent upon the rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 36-39, 46-49 is/are allowed.  The following is an examiner’s statement of reasons for allowance:


As per Claim 36 the prior art of record either alone or in reasonable combination fails to teach or suggest “The method of claim 35, wherein calculating the total weight of connections in the shortest path comprises: retrieving a type for each connection in the shortest path between the first node and the second node; adjusting a weight of each connection based on the respective retrieved type; and calculating the total weight of adjusted connections" These limitations in combination with the other limitations of the independent claim are thus deemed allowable. 


As per Claim 37 the prior art of record either alone or in reasonable combination fails to teach or suggest “The method of claim 34, further comprising: accessing a first corpus of data known to be relevant to the keyword; calculating a first relatedness of the first corpus of data to the keyword based on the data structure; accessing a second corpus of data known to be not relevant to the keyword; calculating a second relatedness of the second corpus of data to the keyword based on the data structure; and calculating the relatedness threshold based on the first relatedness and the second relatedness" These limitations in combination with the other limitations of the independent claim are thus deemed allowable. 


As per Claim 38 the prior art of record either alone or in reasonable combination fails to teach or suggest “The method of claim 34, wherein the keyword is a first keyword, and wherein the method further comprises: identifying a set of portions of the media asset relevant to the first keyword based on the data structure; recording the set of portions of the media asset relevant to the first keyword; identifying a plurality of secondary keywords related to the first keyword; for each respective secondary keyword, determining a respective set of portions of the media asset; recording each respective set of portions of the media asset; generating a hierarchy of keywords based on the first keyword and the plurality of secondary keywords; and in response to a selection of a selected keyword from the hierarchy, generating for display a set of portions of the media asset relevant to the selected keyword" These limitations in combination with the other limitations of the independent claim are thus deemed allowable. 


As per Claim 39 the prior art of record either alone or in reasonable combination fails to teach or suggest “The method of claim 38, further comprising: monitoring a transmission of the media asset; and in response to determining that a transmission of a portion of the media asset that belongs to the set of portions of the media asset relevant to the first keyword has begun: generating for a display a notification that the transmission of a relevant portion of the media asset has begun" These limitations in combination with the other limitations of the independent claim are thus deemed allowable. 


As per Claim 46 the prior art of record either alone or in reasonable combination fails to teach or suggest “The system of claim 45, wherein, when calculating the total weight of connections in the shortest path, the control circuitry is further configured to: retrieve a type for each connection in the shortest path between the first node and the second node; adjust a weight of each connection based on the respective retrieved type; and calculate the total weight of adjusted connections" These limitations in combination with the other limitations of the independent claim are thus deemed allowable. 


As per Claim 47 the prior art of record either alone or in reasonable combination fails to teach or suggest “The system of claim 44, wherein the control circuitry is further configured to: access a first corpus of data known to be relevant to the keyword; calculate a first relatedness of the first corpus of data to the keyword based on the data structure; access a second corpus of data known to be not relevant to the keyword; calculate a second relatedness of the second corpus of data to the keyword based on the data structure; and calculate the relatedness threshold based on the first relatedness and the second relatedness" These limitations in combination with the other limitations of the independent claim are thus deemed allowable. 


As per Claim 48 the prior art of record either alone or in reasonable combination fails to teach or suggest “The system of claim 44, wherein the keyword is a first keyword, and wherein the control circuitry is further configured to: identify a set of portions of the media asset relevant to the first keyword based on the data structure; record the set of portions of the media asset relevant to the first keyword; identify a plurality of secondary keywords related to the first keyword; for each respective secondary keyword, determine a respective set of portions of the media asset; record each respective set of portions of the media asset; generate a hierarchy of keywords based on the first keyword and the plurality of secondary keywords; and in response to a selection of a selected keyword from the hierarchy, generate for display a set of portions of the media asset relevant to the selected keyword" These limitations in combination with the other limitations of the independent claim are thus deemed allowable. 

As per Claim 49 the prior art of record either alone or in reasonable combination fails to teach or suggest “The system of claim 48, wherein the control circuitry is further configured to: monitor a transmission of the media asset; and in response to determining that a transmission of a portion of the media asset that belongs to the set of portions of the media asset relevant to the first keyword has begun: generate for a display a notification that the transmission of a relevant portion of the media asset has begun" These limitations in combination with the other limitations of the independent claim are thus deemed allowable. 

For Claims 36-39, 46-49, the closest prior art of record ESSENMACHER et al. (Pub. No:  US 2008-0201146), alone or in a reasonable combination with  method for recording portions of a media asset relevant to recording criteria that includes receiving input indicating the recording criteria for identifying one or more portions of the media asset to be recorded, identifying a keyword based on the recording criteria, determining a relatedness between the keyword and a term associated with a portion of the media asset, and recording the portion of the media asset. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
				Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN M ADAMS whose telephone number is 571-270-3688. The examiner can normally be reached on Mon-Thurs from 7:30-5:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4688.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information 
/EILEEN M ADAMS/Primary Examiner, Art Unit 2481